Case 1:05-md-01720-MKB-VMS Document 8630-1 Filed 08/16/21 Page 1 of 16 PageID #:
                                 481463




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


   IN RE PAYMENT CARD INTERCHANGE FEE
   AND MERCHANT DISCOUNT ANTITRUST
                                                          MASTER FILE 05-MD-1720
   LITIGATION


   This Document Relates To:
                                                          MEMORANDUM IN SUPPORT OF
   Old Jericho Enterprise, Inc. et al. v. Visa, Inc. et
                                                          MOTION FOR APPOINTMENT OF
   al., No. 2:20-cv-02394 (E.D.N.Y.) (MKB)(VMS)
                                                          INTERIM CLASS COUNSEL
Case 1:05-md-01720-MKB-VMS Document 8630-1 Filed 08/16/21 Page 2 of 16 PageID #:
                                 481464



                                                     TABLE OF CONTENTS
  I.      INTRODUCTION ................................................................................................................... 1
  II.        BACKGROUND ................................................................................................................. 2
  III.       ARGUMENT ....................................................................................................................... 3
        A. LEGAL STANDARD ............................................................................................................ 4
        B. COHEN MILSTEIN HAS ALREADY DEVOTED SIGNIFICANT RESOURCES TO
        IDENTIFYING AND INVESTIGATING THE CLAIMS IN THE ACTION .......................... 5
        C. COHEN MILSTEIN’S ATTORNEYS HAVE SUBSTANTIAL KNOWLEDGE OF
        ANTITRUST LAW AND A TRACK RECORD OF SUCCESS IN LITIGATING COMPLEX
        ANTITRUST ACTIONS ............................................................................................................ 5
        D. COHEN MILSTEIN POSSESSES THE RESOURCES TO PURSUE THESE CLAIMS
        EFFICIENTLY AND EFFECTIVELY .................................................................................... 10
        E. ALL PLAINTIFFS AND THEIR ATTORNEYS SUPPORT THE APPOINTMENT OF
        COHEN MILSTEIN AS INTERIM LEAD CLASS COUNSEL ............................................. 10
  IV. CONCLUSION....................................................................................................................... 11




                                                                        i
Case 1:05-md-01720-MKB-VMS Document 8630-1 Filed 08/16/21 Page 3 of 16 PageID #:
                                 481465




                                               TABLE OF AUTHORITIES

                                                                                                                           Page(s)
  CASES

  In re Air Cargo Shipping Servs. Antitrust Litig.,
      240 F.R.D. 56 (E.D.N.Y. 2006) .................................................................................................4

  Breakwater Trading LLC v. J.P. Morgan Chase & Co.,
     No. 20-cv-3515 (PAE), 2020 WL 5992344 (S.D.N.Y. Oct. 9, 2020) .......................................3

  Fremgen v. Amazon.Com, Inc.,
     No. 1:21-cv-01369-GHW-DCF, 2021 WL 1977301 (S.D.N.Y. Apr. 15, 2021) .......................3

  In re Parking Heaters Antitrust Litig.,
      310 F.R.D. 54 (E.D.N.Y. 2015) .................................................................................................3

  In re Payment Card Interchange Fee & Merch. Disc. Antitrust Litig.,
      No. 05-MD-1720 (MKB)(JO), 2016 WL 8138988 (E.D.N.Y. Nov. 30, 2016) .........................3

  In re Urethane Antitrust Litig.,
      MDL No. 1616 (D. Kan. July 29, 2016), ECF No. 3273 .......................................................6, 7

  In re: Warner Music Grp. Data Breach,
      No. 1:20-cv-7473 (PGG), 2021 WL 725728 (S.D.N.Y. Feb. 22, 2021) ....................................4

  OTHER AUTHORITIES

  Federal Rules of Civil Procedure Rule 23 ............................................................................. passim

  Manual for Complex Litigation, Fourth.................................................................................3, 4, 10




                                                                   ii
Case 1:05-md-01720-MKB-VMS Document 8630-1 Filed 08/16/21 Page 4 of 16 PageID #:
                                 481466



       Pursuant to Federal Rule of Civil Procedure 23(g), Plaintiffs Old Jericho Enterprise, Inc., OKY

  LLC, W.L.F. Automotive, Inc., Buck’s, Inc., Pointe Service Center LLC, Koehnen’s Standard

  Service, Inc., Mox LLC, Wesco, Inc., Chandler Oil-1 Corporation, 32T, LLC, Red Eagle, Inc.,

  Zarco USA, Inc., Victory Energy, LLC, H&H Enterprises Inc., Heinz Enterprises, Inc., Coffee

  Cup Fuel Stop, Inc., Mineral Spring Avenue Getty, Inc., Pit Row, Inc., and Village Center Auto

  Care, Inc. (collectively “Plaintiffs”) respectfully move the Court for an order appointing Cohen

  Milstein Sellers & Toll PLLC (“Cohen Milstein”) as interim class counsel for the proposed class

  of indirect purchaser gasoline retailers in the above-captioned action. This motion is supported by

  all Plaintiffs in this action and their counsel. Defendants have authorized the undersigned to

  represent that they take no position on the motion.

  I.      INTRODUCTION

          Plaintiffs in this action are gasoline retailers who indirectly purchased credit card

  acceptance services from Defendants Visa, Inc. (“Visa”) and MasterCard, Inc. (“MasterCard”)

  (collectively “Defendants”). Plaintiffs allege that Visa and MasterCard unlawfully insulated

  themselves from price competition by mandating that merchants comply with anticompetitive rules

  governing their treatment of credit card transactions. Plaintiffs assert claims on behalf of

  themselves and a class of similarly situated gasoline retailers from states allowing indirect

  purchasers to bring antitrust damages claims. Plaintiffs now request that the Court appoint Cohen

  Milstein as interim class counsel representing this proposed class. Granting this motion will

  facilitate the efficient and successful representation of the proposed class.

          Consistent with Rule 23(g) and sound principles of efficient case management, the Court

  should appoint interim leadership for the proposed class at this stage of this action. Appointment

  of leadership for the proposed class will permit Plaintiffs’ counsel to continue work effectively

  with counsel for Defendants on basic case management issues, such as the negotiation of pretrial
                                                    1
Case 1:05-md-01720-MKB-VMS Document 8630-1 Filed 08/16/21 Page 5 of 16 PageID #:
                                 481467



  orders, and to structure and streamline communication with the Court on behalf of Plaintiffs and

  the class they seek to represent.

         Cohen Milstein possesses the requisite expertise to lead this action. Cohen Milstein’s track

  record in other complex class action cases, particularly complex antitrust litigation, demonstrates

  that it can be counted on to dedicate the time, resources, and skill required of interim class counsel

  under Rule 23(g). The firm has spent decades prosecuting antitrust class actions involving issues

  just as complex as those in this action, and its attorneys have a history of winning landmark verdicts

  and negotiating favorable settlements for their clients. Moreover, Cohen Milstein has already

  devoted substantial resources to investigating the credit card industry and the Defendants’

  violation of the antitrust laws and has started to work with Defendants to address discovery and

  related case management issues and with experts to analyze the conduct at issue in this case.

  Accordingly, because the proposed interim class counsel satisfy the requirements of Rule 23(g)

  and their appointment would advance its purposes, Plaintiffs respectfully request that this Court

  grant the motion and enter the proposed order.

  II.    BACKGROUND

         On May 29, 2020, Plaintiffs filed a complaint against Visa and MasterCard on behalf of

  themselves and a class of all others similarly situated. Plaintiffs allege that Visa and MasterCard

  conspired to unlawfully insulate themselves from price competition by mandating that merchants

  comply with anticompetitive rules governing their treatment of credit card transactions. Those

  rules include a “No-Surcharge Rule” that flatly prohibits merchants from imposing a charge for

  credit card transactions on the networks operated by Visa and MasterCard. The No-Surcharge Rule

  and other similar restraints imposed by Defendants effectively prohibit merchants from steering

  customers away from card products with high fees and toward lower-cost payment alternatives.

  As a result, Visa and Mastercard have been able to impose significant per-transaction “swipe fees”
                                                    2
Case 1:05-md-01720-MKB-VMS Document 8630-1 Filed 08/16/21 Page 6 of 16 PageID #:
                                 481468



  on merchants, knowing that those merchants are unable to induce customers to shift to less

  expensive payment options.

         Plaintiffs, who purchase Defendants’ card acceptance services indirectly, contend that

  Defendants’ imposition of these rules violates the antitrust laws of twenty-four states and the

  District of Columbia, each of which allows such claims to be brought by indirect purchasers of a

  defendant’s services.

  III.   ARGUMENT

         Rule 23 of the Federal Rules of Civil Procedure provides that a court “may designate

  interim counsel to act on behalf of a putative class before determining whether to certify the action

  as a class action.” Fed. R. Civ. P. 23(g)(3). In complex cases such as this one, district courts

  routinely appoint interim class counsel to coordinate the prosecution of the case. See, e.g., Fremgen

  v. Amazon.Com, Inc., No. 1:21-cv-01369-GHW-DCF, 2021 WL 1977301, at *1 (S.D.N.Y. Apr.

  15, 2021); In re Parking Heaters Antitrust Litig., 310 F.R.D. 54, 56 (E.D.N.Y. 2015). Such

  appointments are commonplace because they “clarif[y] responsibility for protecting the interests

  of the class during precertification activities, such as making and responding to motions,

  conducting any necessary discovery, moving for class certification, and negotiating settlement.”

  Breakwater Trading LLC v. J.P. Morgan Chase & Co., No. 20-cv-3515 (PAE), 2020 WL 5992344,

  at *2 (S.D.N.Y. Oct. 9, 2020) (quoting Manual for Complex Litigation, Fourth (“Manual”) § 21.11,

  at 246 (2004)). Indeed, as this Court has previously noted in connection with the related MDL

  1720 litigation, “[e]xperience in this litigation since the initial appointment of interim lead counsel

  over a decade ago . . . has served only to highlight the role’s utility.” In re Payment Card

  Interchange Fee & Merch. Disc. Antitrust Litig., No. 05-MD-1720 (MKB)(JO), 2016 WL

  8138988, at *2 (E.D.N.Y. Nov. 30, 2016).



                                                    3
Case 1:05-md-01720-MKB-VMS Document 8630-1 Filed 08/16/21 Page 7 of 16 PageID #:
                                 481469



          If appointed as interim class counsel, Cohen Milstein will be responsible for the day-to-

  day conduct of the litigation and for carrying out the orders of the Court. Cohen Milstein will

  execute all duties and responsibilities of lead counsel to effectively resolve this litigation, including

  presenting written and oral arguments to the court; communicating with other parties; organizing

  discovery requests and responses; examining deponents; delegating specific tasks to other

  Plaintiffs’ counsel; ensuring that schedules are met; and assuming other duties to coordinate

  pretrial activities or as authorized by the Court. See Manual § 10.221, at 25. Cohen Milstein will

  ensure that this matter is adjudicated in a cost-effective and efficient manner, using a time and

  expense reporting protocol for all counsel to ensure that work is not duplicated. Appointment of

  Cohen Milstein as interim class counsel will facilitate these efficiencies.

          A. LEGAL STANDARD

          It is well established that “[a] court considering the appointment of interim lead class

  counsel should consider the same factors that a court appointing lead counsel for a certified class

  must consider.” Parking Heaters, 310 F.R.D. at 57; see also In re: Warner Music Grp. Data

  Breach, No. 1:20-cv-7473 (PGG), 2021 WL 725728, at *2 (S.D.N.Y. Feb. 22, 2021); In re Air

  Cargo Shipping Servs. Antitrust Litig., 240 F.R.D. 56, 57 (E.D.N.Y. 2006). Those criteria include:

  “(i) the work counsel has done in identifying or investigating potential claims in the action; (ii)

  counsel’s experience in handling class actions, other complex litigation, and the types of claims

  asserted in the action; (iii) counsel’s knowledge of the applicable law; and (iv) the resources that

  counsel will commit to representing the class.” Fed. R. Civ. P. 23(g)(1)(A). Application of these

  factors strongly supports appointing Cohen Milstein as interim class counsel.




                                                     4
Case 1:05-md-01720-MKB-VMS Document 8630-1 Filed 08/16/21 Page 8 of 16 PageID #:
                                 481470



         B. COHEN MILSTEIN HAS ALREADY DEVOTED SIGNIFICANT RESOURCES
         TO IDENTIFYING AND INVESTIGATING THE CLAIMS IN THE ACTION

         Cohen Milstein has invested substantial time and effort into researching the claims

  underlying the complaint, analyzing the card services industry, and determining the scope of the

  claims in this action, as reflected in the initial Complaint filed in May 2020 and in the 270-

  paragraph Amended Complaint filed on December 11, 2020. See Fed. R. Civ. P. 23(g)(1)(A)(i).

  Before filing the Complaint, counsel conducted a thorough, independent investigation into the

  matters alleged and analyzed the terms of the prior settlement in MDL 1720 to determine that

  Plaintiffs’ claims were not encompassed therein. Cohen Milstein has also sought and obtained

  informal document production from Defendants in this action and has served discovery requests

  on a number of third parties with relevant information. Furthermore, counsel have consulted with

  leading economic experts to advise on the conduct at issue in this action.

         C. COHEN MILSTEIN’S ATTORNEYS HAVE SUBSTANTIAL KNOWLEDGE
         OF ANTITRUST LAW AND A TRACK RECORD OF SUCCESS IN LITIGATING
         COMPLEX ANTITRUST ACTIONS

         Class members should be represented by counsel well versed in the substantive law of

  antitrust, see Fed. R. Civ. P. 23(g)(1)(A)(iii), with a history of getting class members the best

  results, see Fed. R. Civ. P. 23(g)(1)(A)(ii). Cohen Milstein is eminently qualified to serve as

  interim class counsel. The firm possesses the requisite experience, knowledge, and resources to

  skillfully and effectively prosecute this litigation on behalf of the putative class.

         Cohen Milstein is one of the oldest, largest, and most successful firms in the nation

  dedicated primarily to the prosecution of class actions. Forbes has called Cohen Milstein a “class-

  action powerhouse,” while Inside Counsel has dubbed Cohen Milstein “the most effective law firm

  in the United States for lawsuits with a strong social and political component.” Cohen Milstein

  Sellers & Toll PLLC > Firm Profile, Legal 500, https://www.legal500.com/firms/52315-cohen-


                                                     5
Case 1:05-md-01720-MKB-VMS Document 8630-1 Filed 08/16/21 Page 9 of 16 PageID #:
                                 481471



  milstein-sellers-toll-pllc/55612-new-york-usa/#firm_profiles (last visited Aug. 8, 2021). Cohen

  Milstein’s background and experience are more fully detailed in the firm résumé attached as

  Exhibit A to the Declaration of Richard A. Koffman, filed concurrently herewith. Cohen Milstein

  has particular skill and expertise in enforcing federal and state antitrust laws, with thirty lawyers

  dedicated specifically to antitrust practice. The firm’s antitrust prowess has been recognized by

  numerous industry associations and legal publications. For instance, Cohen Milstein is currently

  listed as one of only five “Tier One” antitrust class action firms in the country by Legal 500, and

  in 2020, American Lawyer Media and The National Trial Lawyers recognized Cohen Milstein as

  the “Antitrust Law Firm of the Year.”

         Cohen Milstein’s track record speaks for itself. For instance, Cohen Milstein served as co-

  lead counsel In re Urethane Antitrust Litigation (D. Kan.), where it secured the largest ever price-

  fixing jury verdict in United States history and obtained a $1.06 billion judgment. Cohen Milstein

  then successfully defended that judgment on appeal in the United States Court of Appeals for the

  Tenth Circuit and recouped a total of $974 million for the class (including an $835 million

  settlement with The Dow Chemical Company while Dow’s petition for certiorari was pending).

  In approving the firm’s petition for fees, United States District Judge John W. Lungstrum noted:

                 Hundreds of millions were at stake here, and counsel achieved
                 incredible success on the merits of the claims. . . . The case was not
                 settled pretrial for a percentage of the damages, nor was it settled on
                 appeal for a steep discount from the judgment amount; instead
                 counsel litigated the case to a verdict and an appellate affirmance.
                 Counsel achieved this verdict and judgment without the benefit of a
                 government investigation or prosecution of members of the alleged
                 antitrust conspiracy. The subject matter was complex and not easily
                 digestible by a lay jury, and there were no personal injuries to
                 heighten sympathy. In almost 25 years of service on the bench, this
                 Court has not experienced a more remarkable result.




                                                   6
Case 1:05-md-01720-MKB-VMS Document 8630-1 Filed 08/16/21 Page 10 of 16 PageID #:
                                  481472



  Mem. & Order 10-11, In re Urethane Antitrust Litig., MDL No. 1616 (D. Kan. July 29, 2016),

  ECF No. 3273. Cohen Milstein has achieved extraordinary settlements in a number of other

  antitrust cases. For example, Cohen Milstein secured $560 million in settlements in In re

  Electronic Books Antitrust Litigation (S.D.N.Y.), $575 million in settlements in Sutter Health

  Antitrust Litigation (Sup. Ct., San Fran. Cnty., Cal.), and $191 million in settlements in In re

  Domestic Drywall Antitrust Litigation (E.D. Pa.)..

         The senior members of the Cohen Milstein litigation team in this matter will provide the

  putative class with the highest level of representation. They include:

         Richard A. Koffman: Mr. Koffman graduated from Wesleyan University with Honors

  and received his J.D. from Yale Law School. As a Partner at Cohen Milstein and a former Co-

  Chair of the Antitrust Practice Group at the firm, Mr. Koffman has served as co-lead counsel in a

  number of landmark antitrust class actions, including In re Urethane Antitrust Litigation. Other

  victories include serving as co-lead counsel In re Plasma-Derivative Protein Therapies Antitrust

  Litigation (N.D. Ill.), where Mr. Koffman and his team secured $128 million for consumers

  overcharged on life-saving blood plasma therapies, and In re Dental Supplies Antitrust Litigation

  (E.D.N.Y.), which resulted in an $80 million settlement.

         Mr. Koffman has been repeatedly recognized as one of the nation’s top plaintiffs’ antitrust

  lawyers. He was named Law360’s Competition Law MVP in 2016, and he was inducted into the

  Legal 500 Hall of Fame in 2017. Mr. Koffman was also named one of the world’s leading

  competition lawyers by Global Competition Review in 2016, 2019, 2020, and 2021 and was

  recognized as a Washington, D.C. Super Lawyer in 2020. Most recently, Mr. Koffman was among

  just thirty-four plaintiffs’ lawyers in the U.S. selected for recognition in the forthcoming 2022

  edition of the Global Competition Review’s Who’s Who Legal: Thought Leaders – Competition.



                                                   7
Case 1:05-md-01720-MKB-VMS Document 8630-1 Filed 08/16/21 Page 11 of 16 PageID #:
                                  481473



         Sharon K. Robertson: Ms. Robertson is a Partner in the Antitrust Practice Group at Cohen

  Milstein and a member of the firm’s Executive Committee. She graduated magna cum laude from

  SUNY Binghamton and received her law degree from Benjamin N. Cardozo School of Law.

         Ms. Robertson has successfully litigated a number of high-profile, complex antitrust cases.

  In addition to In re Urethanes Antitrust Litigation, in which Ms. Robertson served as a key member

  of the trial team, Ms. Robertson served as co-lead counsel in In re Lidoderm Antitrust Litigation

  (N.D. Cal.), which resulted in a $104.75 million settlement with manufacturers of the Lidoderm

  patch, and In re Blood Reagents Antitrust Litigation (E.D. Pa.), which settled before trial – where

  Ms. Robertson was slated to serve as one of four lead trial counsel – for $41.5 million.

         Ms. Robertson’s success in cutting-edge and complex antitrust matters has led to numerous

  professional recognitions and awards. In both 2020 and 2021, Chambers USA ranked her as a “Top

  Ranked” individual attorney in the area of “Antitrust: Plaintiff—New York and USA—

  Nationwide.” Lawdragon has included her on its list of “500 Leading Lawyers in America,” and

  the National Law Journal has named her as one of nine “Elite Women of the Plaintiffs’ Bar,” based

  on her track record of “consistently excell[ing] in high-stakes matters on behalf of plaintiffs.”

  NLJ’s Elite Women of the Plaintiffs’ Bar 2019, Bloomberg Law (Sept. 27, 2019),

  https://www.bloomberglaw.com/document/X92TRL7C000000?jcsearch=gml45hgdkf#jcite.

  And, in 2018, the American Antitrust Institute honored her with its prestigious “Outstanding

  Antitrust Litigation Achievement by a Young Lawyer” award for her role In re Lidoderm Antitrust

  Litigation.

         Manuel Juan Dominguez: Mr. Dominguez is a Partner at Cohen Milstein and a member

  of the firm’s Antitrust Practice Group. He earned his undergraduate degree at Florida International

  University and his law degree with honors from Florida State University.



                                                  8
Case 1:05-md-01720-MKB-VMS Document 8630-1 Filed 08/16/21 Page 12 of 16 PageID #:
                                  481474



         Mr. Dominguez has been litigating complex antitrust, securities, and consumer cases for

  more than 20 years, and he has served as lead counsel and handled numerous high-profile, high-

  stakes cases during that time. His efforts have enabled aggrieved businesses and consumers to

  recover hundreds of millions of dollars. He currently represents plaintiffs in several complex

  antitrust matters, including In re Automotive Parts Antitrust Litigation (E.D. Mich.), which has led

  to more than $500 million in settlements for direct purchaser plaintiffs, and In re Liquid Aluminum

  Sulfate Antitrust Litigation (D.N.J.), in which the court appointed Mr. Dominguez to serve on the

  Plaintiffs’ Steering Committee.

         Mr. Dominguez has been honored as a “Legal Elite” by Florida Trend, named as one of

  Palm Beach Illustrated’s “Top Lawyers,” and was selected to the 2021 Florida Super Lawyers list.

  He has served as a Chair of the Antitrust, Franchise & Trade Regulation Committee of the Florida

  Bar’s Business Law Section, and, before entering private practice, worked as an Assistant Attorney

  General in the Attorney General of the State of Florida’s Department of Economic Crimes.

         Christopher J. Bateman: Mr. Bateman graduated cum laude from both Harvard Law

  School and Dartmouth College. He has been selected as a 2021 New York Metro Rising Star by

  Super Lawyers. He currently works on a variety of antitrust matters, including In re Interest Rate

  Swaps Antitrust Litigation (S.D.N.Y.), Iowa Public Employees’ Retirement System v. Bank of

  America Corp. (S.D.N.Y.) (concerning the stock lending market), Albert v. Global Tel*Link Corp.

  (D. Md.) (concerning collect calls involving prison inmates), and Alternative Finance, Inc. v. Fair

  Isaac Corp. (N.D. Ill.) (concerning credit scores).

         Prior to joining Cohen Milstein, Mr. Bateman was a law clerk for the Honorable Naomi

  Reice Buchwald, U.S. District Court for the Southern District of New York.




                                                   9
Case 1:05-md-01720-MKB-VMS Document 8630-1 Filed 08/16/21 Page 13 of 16 PageID #:
                                  481475



         Louis R. Katz: Mr. Katz graduated with high honors from Swarthmore College and

  received his law degree from Yale Law School. He currently works on a range of antitrust matters,

  including In re Broiler Chicken Antitrust Litigation (N.D. Ill.), on behalf of consumers who

  purchased broiler chickens, and Jien v. Perdue Farms, Inc. (D. Md.), on behalf of workers in the

  poultry industry.

         After law school, Mr. Katz served as a law clerk for the Honorable David J. Barron on the

  United States Court of Appeals for the First Circuit. Prior to becoming an attorney, Mr. Katz

  worked as a legislative aide in the United States Senate.

         D. COHEN MILSTEIN POSSESSES THE RESOURCES TO PURSUE THESE
         CLAIMS EFFICIENTLY AND EFFECTIVELY

         Cohen Milstein stands ready to dedicate all the resources necessary to represent and protect

  the interests of the proposed class through rigorous motion practice, discovery, class certification,

  and trial. The firm has demonstrated its dedication and commitment in many complex cases, as

  noted above, and will bring the same resources and commitment to ensure the successful

  prosecution of this case. Moreover, Cohen Milstein will litigate this case in an efficient and

  economical manner, monitoring the time and expenses of all Plaintiffs’ counsel to ensure there is

  no duplication or excess. See Manual § 10.22, at 24 (courts consider whether the proposed

  leadership will “act fairly, efficiently, and economically in the interest of all parties and parties’

  counsel”).

         E. ALL PLAINTIFFS AND THEIR ATTORNEYS SUPPORT THE
         APPOINTMENT OF COHEN MILSTEIN AS INTERIM LEAD CLASS
         COUNSEL

         The most common and desirable means of selecting class counsel is “private ordering.”

  Manual § 21.272, at 279. That is, “[t]he lawyers agree who should be lead class counsel and the

  court approves the selection after a review to ensure that the counsel selected is adequate to


                                                   10
Case 1:05-md-01720-MKB-VMS Document 8630-1 Filed 08/16/21 Page 14 of 16 PageID #:
                                  481476



  represent the class interests.” Id. Thus, a significant point in Cohen Milstein’s favor is that all firms

  representing Plaintiffs in this action – including Law Offices of Robert W. Cohen, P.C.; Markun

  Zusman Freniere Compton LLP; Friedman Law Group LLP ; and Song P.C. – support Cohen

  Milstein’s appointment as interim class counsel.

  IV. CONCLUSION

          For the foregoing reasons, Plaintiffs respectfully request that this Court enter an order

  appointing Cohen Milstein as interim class counsel.




                                                     11
Case 1:05-md-01720-MKB-VMS Document 8630-1 Filed 08/16/21 Page 15 of 16 PageID #:
                                  481477
Case 1:05-md-01720-MKB-VMS Document 8630-1 Filed 08/16/21 Page 16 of 16 PageID #:
                                  481478



                                            Edward S. Zusman
                                            Kevin K. Eng
                                            MARKUN ZUSMAN FRENIERE
                                            COMPTON LLP
                                            465 California Street, Suite 500
                                            San Francisco, CA 94104
                                            Tel: (415) 438-4515
                                            Fax: (415) 434-4505
                                            ezusman@mzclaw.com

                                            David Song
                                            Tracey Kitzman
                                            SONG P.C.
                                            26 Broadway, Fl 8
                                            New York, NY 10004
                                            Tel: 212-599-0700


                                            Attorneys for Plaintiffs




                                       13
